Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Re-opening Prosecution after Appeal
Prosecution is being re-opened after Applicant’s filing of an Appeal Brief on 6/18/2021.  Re-opening is necessitated in view of the interview of 6/18/2021 wherein applicant argued the examiner misinterpreted the teaching of Shippen with regards to the location of the laminated Mylar film.  Specifically, applicant argued the Mylar film was placed on the room side of the laminate between the foam layer and the releasable adhesive of the decorative film, NOT on the glass side between the foam layer and the releasable adhesive attachable to glass.  The new rejections reflect applicant’s interpretation of the Shippen reference.
/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 97, 98, and 100-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shippen (US 5,108,811) in view of Virden (US 2010/0300629).
Shippen teaches an adherable window insulation comprising a thermal insulation material (abstract) such as polyethylene foam (claim 1-herein understood to read on the claimed "cellular insulating foam layer" of claim 97). The thermal insulation material reduces "nearly all the heat transfer" through architectural glass (claim 1) and may be 1/4 in thick (examples). The window insulation includes an adhesive (herein understood to radon the claimed “adhesive layer removable from direct adhesion to 
Shippen teaches an insulating window laminate comprising a foam with a decorative film adhered to the room side thereof, but does not teach the laminate may also comprise a decorative film on the glass side of the foam layer.  However, Virden teaches a window covering comprising an insulation material ¼- 3/4 inches thick (0026) wherein a decorative cover may be attached to one or both sides of the covering (0026).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the decorative film disclosed in Shippen to the glass side of the insulating foam. The motivation for doing so would have been to that Virden teaches decorative coverings may be desirable on both sides of such window insulation laminates.
With regards to claim 98, Shippen teaches the adhesive (herein understood to read on the claimed “adhesive layer removable from direct adhesion to architectural glass”) used to apply the insulating film to a window wherein the adhesive may be silicone or a uv curable resin (claims5-7).
With regards to 100, Shippen teaches the adhesive for the decorative covering may be silicone (col 3, lines 67, referencing embodiment #1)-herein understood to read on the claimed “adhesive composition layer.”
With regards to claim 101, Shippen teaches the film should be decorative but does not explicitly teach that the decorative film should be printed.  However, the courts have held that  matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04, section I.) Thus, it would have 
With regards to claim 102, Shippen teaches the insulating foam layer may have a film laminate opposite the glass side comprising decorative plastic films or paper.
With regards to claim 103, Shippen teaches the insulating foam layer may comprise polyethylene foam.
7. Claims 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shippen (US 5,108,811), as applied above, and further in in view of Reuter (2008/0155911).
Shippen in view of Virden is relied upon as above. Specifically, Shippen teaches the film is attached to the glass by adhesive but does not explicitly teach the adhesive should be double sided tape "removable from direct adhesion to architectural glass." However, Reuter teaches application of a window film over a window through the use of double sided adhesive strips (0053-ref. no.24) applied along at least a perimeter of the film (see figures). The adhesives may be removable (0043) and is understood to be capable of removal "from direct adhesion to architectural glass." It would have been obvious to one of ordinary skill in the art to apply the film of Shippen with the removable double sided adhesive film taught in Reuter as the adhesive layer. The motivation for doing so would have been such "double sided adhesive tapes" are known to be useful for application of window films.
Response to Arguments
Applicant’s arguments with respect to claim(s) 97-103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In order to expedite prosecution, the examiner will utilize this opportunity to address issues that may be relevant to the newly applied combination of references.

Applicant declined the allowable subject matter, stating a preference for a claim commensurate with the laminate depicted in Figure 5.  The examiner inquired as to how a four layer structure as shown could be distinguished from the embodiments in Shippen’811 wherein a Mylar film (col 4, lines 4+) was adhesive laminated between the foam layer and the removable, resusable, washable adherent material used to adhere the insulation to glass (see claim 1).  Applicant contended that the resusable adhesive that was taught to be laminated to the Mylar film was the removable, reusable adhesive of the decorative layer (col 3, lines 60+)-NOT the removable reusable adhesive used to adhere the insulation to glass.  Thus, applicant contended Shippen did not disclose the laminate of claim 97 wherein a plastic film was disposed between the cellular insulating layer (a) and the adhesive layer (d).  The new grounds of rejection relies upon Shippen ‘811 in the manner suggested by applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20030101629 teaches that typical decorative sheets for window displays include printed vinyl films with an adhesive layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/Primary Examiner, Art Unit 3649